PER CURIAM.
Because plaintiffs suit seeks primarily foreclosure of a mechanic’s lien on real property, even though damages are sought as an alternative remedy, the action should have been brought in Brevard County where the property is situated. See Georgia Casualty Co. v. O’Donnell, 109 Fla. 290, 147 So. 267 (1933); Sales v. Berzin, 212 So.2d 23 (Fla. 4th DCA 1968) (a suit to foreclose mortgage is local, and must be brought in county where land lies, even though other relief, such as deficiency judgment, may be granted).
Reversed with instructions to transfer venue or dismiss.